Citation Nr: 1027042	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-27 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a head 
injury, including a cerebral contusion, headaches, and dizziness.

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a low back disability, 
degenerative disc disease of the lumbosacral spine, to include as 
secondary to service-connected residuals of left hip fracture.

3.  Whether new and material evidence has been presented to 
reopen the claim of service connection for leg length discrepancy 
to include as secondary to service-connected residuals of left 
hip fracture.


REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Attorney at 
Law

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1967 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran appeared at hearing before the 
undersigned Veterans Law Judge.  The transcript of the hearing is 
in the Veteran's file.

The new and material evidence claim of service connection for 
residuals of a head injury and the reopened claims of service 
connection for a low back disability and for a leg length 
discrepancy are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


FINDINGS OF FACT

1.  In a rating decision in July 2006, the RO denied the 
reopening of the claim of service connection for a low back 
disability, degenerative disc disease of the lumbosacral spine; 
after the Veteran was notified of the adverse decision and of his 
right to appeal, he did not appeal and the decision became final 
by operation of law based on the evidence then of record.

2.  The evidence presented since the rating decision by the RO in 
July 2006 relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for a low back 
disability, degenerative disc disease of the lumbosacral spine.

3.  In a rating decision in July 2006, the RO denied service 
connection for a leg length discrepancy; after the Veteran was 
notified of the adverse decision and of his right to appeal, he 
did not appeal and the decision became final by operation of law 
based on the evidence then of record. 

4.  The evidence presented since the rating decision by the RO in 
July 2006 relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for a leg length 
discrepancy.

CONCLUSIONS OF LAW

1.  The additional evidence presented since the rating decision 
by the RO in 
July 2006, denying the reopening of the claim of service 
connection for a low back disability, degenerative disc disease 
of the lumbosacral spine, is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105  (West 2002); 38 C.F.R. § 
3.156(a) (2009).

2.  The additional evidence presented since the rating decision 
by the RO in July 2006, denying the claim of service connection 
for a leg length discrepancy is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2009).







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

In light of the grant of the Veteran's request to reopen the 
previously denied claims of service connection for a low back 
disability and for a leg length discrepancy further discussion 
here of compliance with the VCAA is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where, as here, the claims of service connection have been 
previously denied, a subsequent claim of service connection for 
the same disability may not be considered on the merits unless 
new and material evidence has been presented.  And whether or not 
the RO reopened a claim is not dispositive, as it is the Board's 
jurisdiction responsibility to consider whether it is proper for 
a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial).

An unappealed rating decision becomes final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c).  A claim that is the 
subject of a prior final denial may be reopened if new and 
material evidence is presented.  If the claim is reopened, the 
claim will be reviewed on the merits with consideration given to 
all the evidence of record.  38 U.S.C.A. § 5108.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).




As the application to reopen the claims was received in September 
2006, after the regulatory definition of new and material was 
last amended in August 2001, the current regulatory definition of 
new and material evidence applies.  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)

Low Back Disability

In a rating decision in May 1997, the RO denied service 
connection for a low back disability on the grounds that new and 
material evidence had not been presented to reopen the claim 
since a rating decision in August 1975. 

The record shows that the rating decision in August 1975 
pertained to the rating of the service-connected left hip 
disability.  The rating decision did not adjudicate a claim of 
service connection for a low back disability.  After the Veteran 
was notified of the rating decision in May 1997 and of his right 
to appeal, he did not appeal and by operation of law the rating 
decision became final based on the evidence then of record. 

In a rating decision in October 2002, the RO denied the reopening 
of the claim of service connection for a low back disability.  
After the Veteran was notified of the adverse decisions and of 
his right to appeal, he did not appeal.  And by operation of law, 
the decision became final based on the evidence then of record.


In a rating decision in July 2006, the RO denied the reopening of 
the claim of service connection for a low back disability.  After 
the Veteran was notified of the adverse decisions and of his 
right to appeal, he did not appeal.  And by operation of law, the 
decision became final based on the evidence then of record.

The current claim to reopen was received in September 2006.

Evidence Previously Considered

The evidence previously considered included service treatment 
records, VA hospital records dated in June 1973 and January 1974; 
a January 1975 record of "back trouble" secondary to a slip and 
fall on ice; and reports of VA examinations in May 1975 and in 
April 1976; and private medical records, dated in March 1997. 

The service treatment records contain no record of any complaint 
or treatment of low back injury or disease or other abnormality. 

VA records show that in 1973 the Veteran complained of low back 
pain.  On examination in 1975, there was reduced range of motion.  
X-rays 1976 showed no fracture, dislocation, or bone destruction 
of the lumbar spine.  The diagnosis was low back pain.

In March 1997, private medical records documented complaints of 
back pain for about the last week and a half.  X-rays reportedly 
showed some degeneration at L5-S1.   The diagnosis was early 
intervertebral disc L5-S1, left.

Additional Evidence and Analysis 

The RO previously denied the claim of service connection for a 
low back disability because a low back disability was not shown 
in service and the lack of evidence relating the Veteran's back 
disability first shown after service to service.   



In order that the additional evidence may be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim; that is, the lack of evidence of a back 
disability during service or evidence relating a current back 
disability to service.  

The additional evidence, in pertinent part, consists of VA 
records, which show that in April  2007 the impressions of 
chronic low back pain and left lower extremity sciatic pain and 
left hip pain.  In December 2008, history included unresolved 
left hip pain due to a fracture and a limp since the 1970s and 
low back pain radiating to the left hip. 

In a statement, received in January 2009, a VA physician stated 
that X-ray evidence of degenerative changes of the lumbosacral 
spine can be very interrelated with the [Veteran's] limping. 

This evidence relates to an unestablished fact necessary to 
substantiate the claim, that is, evidence of a possible 
association between the Veteran's chronic low back disability and 
the service-connected left hip disability.  The evidence 
consequently raises a reasonable possibility of substantiating 
the claim of service connection for a low back disability, and 
therefore constitutes new and material under 38 C.F.R. § 3.156.
Leg Length Discrepancy 

In a rating decision in July 2006, the RO denied the reopening of 
the claim of service connection for a leg length discrepancy.  
After the Veteran was notified of the adverse decisions and of 
his right to appeal, he did not appeal.  And by operation of law, 
the decision became final based on the evidence then of record. 

The current claim to reopen was received in September 2006. 




Evidence Previously Considered

The evidence considered at the time of the rating decision in 
July 2006 consisted of service treatment records and private 
medical records.

The service treatment records show that in December 1968 the 
Veteran suffered an open fracture of the left greater trochanter 
of the femur when he hit a parked car while riding his 
motorcycle.  A leg length discrepancy was not noted in the 
service treatment records. 

After service, private medical records show that in July 2001 the 
left leg measured 35.5 cm. and the right leg measured 36 cm. 

Additional Evidence and Analysis 

In order that the additional evidence may be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim, that is, evidence of a leg length 
discrepancy related to the left hip fracture. 

The additional evidence, in pertinent part, consists of the 
report of VA examination in July 2007 that found evidence of leg 
shortening from the anterior superior iliac spine to the medial 
malleolus.  Left leg measured at 39 7/8 inches and 40 1/8 inches 
on the right.  

In a statement, received in January 2009, a VA physician stated 
that X-ray evidence of degenerative changes of the lumbosacral 
spine can be very interrelated with the [Veteran's] limping, 
which by history was associated with the left hip fracture. 

And the Veteran submitted a medical article that a leg length 
discrepancy may be due to a fracture that heals poorly. 



This evidence relates to an unestablished fact necessary to 
substantiate the claim, that is, evidence of a possible 
association between the left leg length discrepancy and the 
service-connected left hip fracture, the absence of which was the 
basis for the previous denial of the claim.  The evidence 
consequently raises a reasonable possibility of substantiating 
the claim of service connection for a left leg discrepancy, and 
therefore constitutes new and material under 38 C.F.R. § 3.156. 


ORDER

As new and material evidence has been presented, the claim of 
service connection for a low back disability is reopened, and to 
this extent only the appeal is granted. 

As new and material evidence has been presented, the claim of 
service connection for left leg length discrepancy is reopened, 
and to this extent only the appeal is granted. 


REMAND

On the claim of service connection for residuals of a head 
injury, including a contusion, headaches, and dizziness, the RO 
previously denied the claim in a rating decision in November 
1970.  After the Veteran was notified of the adverse 
determination and of his right to appeal, the Veteran did not 
appeal the rating decision, and the rating decision became final 
by operation of law based on the evidence then of record.  38 
C.F.R. § 3.104.  In October 2006, the Veteran sought to reopen 
the claim, but the Veteran has not been notified that new and 
material evidence is required to reopen the claim.  And further 
procedural development  is required before the Board can review 
the claim. Kent v. Nicholson, 20 Vet. App. 1 (2006).  



On the reopened claims of service connection for a low back 
disability and for a left leg length discrepancy, the evidence of 
record is insufficient to decide the claims on the merits, 
including the theory of secondary service connection.  And 
further evidentiary development is needed under the duty to 
assist.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) on the 
application to reopen the claim of service 
connection for residuals of a head injury, 
including a contusion, headaches, and 
dizziness. 
The notice should include the basis for the 
last final denial of the claim; the 
information and evidence necessary to reopen 
the claim, that is, new and material 
evidence; and notice of the evidence needed 
to substantiate the underlying claim for 
service connection.

2.  Obtain records of the Social Security 
Administration.  
If the records do not exist, notify the 
Veteran in accordance with 38 C.F.R. 
§ 3.159(e).

3.  Afford the Veteran a VA orthopedic 
examination to determine: 

a).  Whether it is at least as likely as not 
that the low back disability, degenerative 
disc disease of the lumbosacral spine, is 
caused by or aggravated by service-connected 
residuals of a left hip fracture. 





i).  On the question of causation, 
considering accepted medical principles 
and the current medical literature, the 
examiner is asked to address whether the 
service-connected residuals of a left hip 
fracture actually caused the low back 
disability, degenerative disc disease of 
the lumbosacral spine. 

ii).  If actually causation is not shown 
or actual causation can not be determined 
because of the current state of medical 
knowledge or that the cause is not know as 
there are multiple potential causes, none 
more likely than not the cause, then the 
VA examiner is asked to address the 
question of aggravation. 

On the question of aggravation, considering 
accepted medical principles and the current 
medical literature, the examiner is asked to 
address whether service-connected residuals 
of left hip fracture aggravated the low back 
disability, degenerative disc disease of the 
lumbosacral spine.

In this context, the term "aggravation" means 
a permanent increase in the underlying 
disability, that is, an irreversible 
worsening beyond the natural clinical course 
and character of the condition as contrasted 
to a temporary worsening of symptoms, due to 
the service-connected disability.

b).  Whether it is at least as likely as not 
that the left leg length discrepancy is 
caused by or aggravated by service-connected 
residuals of a left hip fracture. 




i).  On the question of causation, 
considering accepted medical principles 
and the current medical literature, the 
examiner is asked to address whether the 
service-connected residuals of a left hip 
fracture actually caused the .5 cm or 1/2 
inch left leg discrepancy. 

ii).  If actually causation is not shown 
or actual causation can not be determined 
because of the current state of medical 
knowledge or that the cause is not know as 
there are multiple potential causes, none 
more likely than not the cause, then the 
VA examiner is asked to address the 
question of aggravation. 

On the question of aggravation, 
considering accepted medical principles 
and the current medical literature, the 
examiner is asked to address whether 
service-connected residuals of left hip 
fracture aggravated the left leg length 
discrepancy. 

In this context, the term "aggravation" 
means a permanent increase in the 
underlying disability, that is, an 
irreversible worsening beyond the natural 
clinical course and character of the 
condition as contrasted to a temporary 
worsening of symptoms, due to the 
service-connected disability.

In this context, the term "aggravation" 
means a permanent increase in the 
underlying disability, that is, an 
irreversible worsening beyond the natural 
clinical course and character of the 
condition as contrasted to a temporary 
worsening of symptoms, due to the 
service-connected disability. 

In formulating the opinions, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means that 
the weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to find in 
favor of causation as it is to find against 
causation. 

The Veteran's file should be made available 
to the examiner for review.

4.  After the requested development is 
completed, adjudicate the claims.  If any 
decisions remain adverse to the Veteran, then 
provide him and his attorney a supplemental 
statement of the case and return the case to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


